Citation Nr: 1147239	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  11-16 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel





INTRODUCTION

The Veteran had active military service from February 1957 to October 1957.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral hearing loss and tinnitus.

The issue of a claim to reopen service connection for a right eye injury has been raised by the record via a statement submitted in June 2011, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hearing loss and tinnitus, which he relates to his military noise exposure.  His DD-Form 214 shows that he served in the Army from February 1957 to October 1957 and that his military occupational specialty was a Lt Weapons Infantryman.  Partial copies of the Veteran's service treatment records demonstrate whisper voice tests of 15/15 at entry into service and whisper and spoken voice tests of 15/15 at discharge from service.

Post-service records include a December 1983 treatment record noting a problem of "acute hearing diminishment".  A February 1986 private treatment record also notes that he had been examined by a specialist in occupational medicine and industrial medicine and was found to have a small hearing loss.  A June 1991 private internist evaluation notes the Veteran claimed hearing loss since 1983 related to his noise exposure at work.  An April 1991 private ear, nose, and throat examination also notes a past history of hearing loss and tinnitus.  The Veteran stated that he had been working for 24 years in a noisy environment.  He brought an audiogram that revealed neurosensory hearing loss.  An April 1992 audiogram showed the Veteran had severe hearing loss.  Additional private and VA treatment records continue to note treatment for hearing loss and tinnitus through April 2011.

The Veteran underwent VA audio examination in October 2009.  The examiner found that the Veteran's current profound hearing loss with a sensorineural component and tinnitus were not related to his military service, in part, because the first audiometric findings of hearing loss and tinnitus were not until 2002.  Private treatment records, however, some of which were added to the record after the October 2009 VA opinion was provided, note a history of hearing loss and tinnitus since 1983.  As there is a 20-year difference between the year that the examiner believed the Veteran's hearing loss and tinnitus began and what the treatment records show as the date of onset of the hearing loss and tinnitus, an addendum to the October 2009 opinion is warranted with consideration of all relevant facts of record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide for an addendum opinion by the VA audiologist who performed the examination on October 19, 2009.  If this examiner is not available, schedule the Veteran for another VA audiological examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner also should assess whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss and tinnitus disabilities had their clinical onset during active service or are related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the evidence of exposure to acoustic trauma in service.  The examiner also should note that the first post-service findings of hearing impairment were in 1983 and refer to the previous opinion provided in October 2009.  

Please provide a complete rationale for your opinion.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

2.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

3.  Finally, readjudicate the claim on appeal.  If either of the benefits remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


